UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4941



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES RONALD LOCKLEAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-05-78-F)


Submitted:   June 14, 2006                 Decided:   July 10, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Ronald Locklear appeals from his fifty-one-month

sentence imposed pursuant to his guilty plea to escape, 18 U.S.C.

§ 751(a) (2000).       On appeal, Locklear asserts that the district

court erred by sentencing him as a career offender and by departing

upward because his criminal history was underrepresented by the

calculated guideline range.      We affirm.

            Locklear first contends that his offense was not a crime

of violence and that he consequently should not have been sentenced

as a career offender.        See United States Sentencing Guidelines

Manual § 4B1.1(a)(2). The guidelines define “crime of violence” as

either a listed felony or a felony that “otherwise involves conduct

that presents a serious potential risk of physical injury to

another.”     USSG § 4B1.2(a).       In assessing whether a particular

offense satisfies the “otherwise” clause, a court confines its

factual inquiry to the facts charged in the indictment.                If the

circumstances    are   not   clear    from   the   indictment,   the    court

considers whether that crime “in the abstract” involves conduct

that presents a serious potential risk of physical injury to

another.    See United States v. Martin, 215 F.3d 470, 472 (4th Cir.

2000).

            Here, Locklear’s indictment provided no specifics on his

escape, which is not a listed felony under USSG § 4B1.2.          However,

in United States v. Dickerson, 77 F.3d 774, 776 (4th Cir. 1996), we


                                     - 2 -
held that attempted felony escape “‘in the abstract,’ involves

conduct that presents a serious potential risk of physical injury

to another.”    Therefore, regardless of the specific facts of his

case, Locklear’s escape was a crime of violence, and he was, thus,

properly treated as a career offender.

            Locklear next contends that the district court erred in

departing upward based on his criminal record.                    Specifically, he

argues that the court failed to properly analyze its basis for

departure, failed to explain why the guidelines did not adequately

address     Locklear’s      criminal       history,         and   departed    to   an

unreasonable degree.

            A defendant’s criminal history is an encouraged factor

for an upward departure.            A court may depart upward from the

guideline range “[i]f reliable information indicates that the

defendant’s         criminal        history           category       substantially

under-represents      the    seriousness         of   the    defendant’s     criminal

history or the likelihood that the defendant will commit other

crimes.” USSG § 4A1.3(a)(1), p.s.; see also USSG § 4A1.3(a)(4)(B)

(when upwardly departing from Category VI, the court should move

incrementally down the sentencing table to the next highest offense

level, until it finds an appropriate guideline range).                        When a

sentencing court departs upward pursuant to USSG § 4A1.3, p.s., the

court must provide “a short clear written statement or a reasoned

statement    from   the     bench   to    support     its    departure.”       United


                                         - 3 -
States v. Rusher, 966 F.2d 868, 882 (4th Cir. 1992).            The court is

not required to use specific language, but it should clearly

identify the aggravating factors and its reasons for departure.

Id.

            Here,   Locklear   had    more   than   double   the   number    of

criminal history points required for placement in category VI.*              In

addition,    the    court   noted     that   Locklear’s      lengthy   record

demonstrated that he presented a risk of violence, that his record

was “bad” and “violent,” that his drug problem was at the bottom of

his continued burglaries, and that his future was “grim” unless he

could get over his drug issues.        Moreover, the court made it clear

that it was departing because Locklear’s criminal history category

did not adequately reflect the seriousness of his criminal history.

Thus, while the court’s findings could have been more explicit, we

find that the court’s statement and reasoning were sufficient to

justify its upward departure.

            Locklear    also    asserts      that    the     departure      was

unreasonable, because (1) his guideline range already accounted for

his serious criminal history and (2) the court failed to consider

the mitigating circumstances that his actual offense conduct was

innocuous, that he was set to be released within weeks of his

escape, and that he did not incur any convictions while absent from


      *
      Further, although Locklear was found to be a career offender,
that status did not affect his criminal history category, because
he was already in category VI.

                                     - 4 -
the facility.     However, the district court was informed of the

circumstances, both by Locklear’s attorney and by the presentence

report, and the court discussed the circumstances of the crime and

Locklear’s background.         In addition, while Locklear’s criminal

history resulted in a career offender enhancement, his criminal

history contained many more convictions than were necessary to

qualify as a career offender. Finally, the court departed just one

offense level, resulting in a sentence only five months longer than

the maximum sentence available without the departure.

          Thus,    we   find    that   the   departure   was   proper   and

reasonable.     Accordingly, we affirm Locklear’s sentence.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 5 -